Exhibit 10.1

 

September 2, 2005

 

Mad Catz, Inc.

7480 Mission Valley Road

Suite 101

San Diego, California

92108

 

Attention: Darren Richardson

 

Dear Darren:

 

  Re: Wachovia Capital Finance Corporation (Central), formerly Congress
Financial Corporation (Central), and Mad Catz, Inc.

 

Reference is made to a First Amended and Restated Credit Agreement dated as of
September 5, 2001, as amended by an amending agreement dated June 18, 2002, a
second amending agreement dated January 22, 2003, a renewal/extension letter
dated July 23, 2003, an acknowledgement letter dated September 22, 2003 and a
renewal/extension letter dated July 27, 2004, each made between Mad Catz, Inc.,
as borrower (“Borrower”) and Wachovia Capital Finance Corporation (Central),
formerly Congress Financial Corporation (Central), as lender (“Lender”) and as
U.S. Collateral Agent (collectively, the “Loan Agreement”). All capitalized
terms used in this letter but not defined herein have the meanings given to such
terms in the Loan Agreement.

 

Pursuant to Section 11.1 of the Loan Agreement, Borrower is hereby given notice
that Lender has agreed to extend the Renewal Date of the Loan Agreement to
September 25, 2006.

 

The definition of “Interest Rate” in Section 1.30 of the Loan Agreement is
hereby replaced with the following definition:

 

“1.30 “Interest Rate”

 

shall mean, as to the non-contingent Obligations, a rate of one quarter of one
percent (.25%) per annum in excess of the Prime Rate, provided that the Interest
Rate shall mean, at Lender’s option, without notice, the rate of three and
one-quarter percent (3.25%) per annum in excess of the Prime Rate: (i) on the
non-contingent Obligations for (A) the period from and after the date of
termination or non-renewal hereof until such time as Lender has received full
and final payment of all such Obligations, and (B) the period from and after the
date of the occurrence of an Event of Default for so long as such Event of
Default is



--------------------------------------------------------------------------------

continuing as determined by Lender (notwithstanding entry of any judgment
against Borrower) and (ii) on the Revolving Loans at any time outstanding in
excess of the amounts available to Borrower under Section 2 hereof (whether or
not such excess(es), arise or are made with or without Lender’s knowledge or
consent and whether made before or after an Event of Default).”

 

The effective date of the extension and amendment of the Loan Agreement provided
for in this letter is September 1, 2005. All other terms and conditions of the
Loan Agreement remain in full force and effect, unamended, including, without
limitation, the obligation of Borrower to pay an early termination fee equal to
0.50% of the Maximum Credit if the Loan Agreement is terminated prior to
September 25, 2006.

 

           

Yours very truly,

                          WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)        
        By:   /s/ NIALL H. HAMILTON                     Name:   Niall H.
Hamilton                     Title:   Senior Vice President

 

The undersigned Borrower hereby acknowledges receipt of the foregoing notice of
extension and amendment of the Loan Agreement and agrees to same.

 

Dated this 2nd day of September, 2005.

                  MAD CATZ, INC.         By:   /s/ DARREN RICHARDSON            
    Name:   Darren Richardson                     Title:   President and Chief
Executive Officer                

 

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s guarantee, security
documents and subordinations (as each of the same may have been amended,
supplemented, replaced or restated) remain in full force and effect as at the
date hereof in respect of the Borrower’s Obligations under the Loan Agreement,
as renewed/extended/amended as herein provided; and

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Loan Agreement and understands the terms thereof.

 

Dated this 2nd day of September, 2005.

 

-2-



--------------------------------------------------------------------------------

FX UNLIMITED, INC.       MAD CATZ (ASIA) LIMITED Per:   /s/ DARREN RICHARDSON  
    Per:   /s/ DARREN RICHARDSON     Name:   Darren Richardson           Name:  
Darren Richardson     Title:   Director           Title:   Director

 

MAD CATZ INTERACTIVE, INC.       MAD CATZ INTERACTIVE ASIA LIMITED Per:   /s/
DARREN RICHARDSON       Per:   /s/ DARREN RICHARDSON     Name:   Darren
Richardson           Name:   Darren Richardson     Title:   President and CEO  
        Title:   Director

 

1328158 ONTARIO INC.       MAD CATZ LIMITED Per:   /s/ DARREN RICHARDSON      
Per:   /s/ DARREN RICHARDSON     Name:   Darren Richardson           Name:  
Darren Richardson     Title:   Director           Title:   Director

 

MAD CATZ EUROPE LIMITED         Per:   /s/ DARREN RICHARDSON                
Name:   Darren Richardson                     Title:   Director                

 

-3-